        Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                        MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                        16-md-2724
 PRICING ANTITRUST LITIGATION

                                                        HON. CYNTHIA M. RUFE
  THIS DOCUMENT RELATES TO:                             Civil Action No.
  STATE ATTORNEYS GENERAL                               2:17-cv-3768-CMR
  LITIGATION


             NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
             DEFENDANTS’ JOINT MOTIONS TO DISMISS PLAINTIFFS’
                FEDERAL LAW CLAIMS AND STATE-LAW CLAIMS


       Defendants submit this Notice of Supplemental Authority in further support of their Joint

Motion to Dismiss Plaintiffs’ Federal Law Claims for Lack of Standing, Dkt. 74, and Joint

Motion to Dismiss Plaintiffs’ State-Law Claims, Dkt. 157. The joint motions argue, inter alia,

that disgorgement is not an available remedy to the States under Section 16 of the Clayton Act,

15 U.S.C. § 26, which permits plaintiffs to seek “injunctive relief” for harm caused by

“threatened loss or damage by a violation of the antitrust laws,” or under certain state laws

authorizing “injunctions” or “injunctive relief.”

       On April 22, 2021, the Supreme Court issued its opinion in AMG Capital Management,

LLC v. FTC, 141 S. Ct. 1341 (2021), analyzing the availability of equitable monetary relief in a

similar context: Section 13(b) of the Federal Trade Commission Act (15 U.S.C. § 53(b)), which,

like Section 16 of the Clayton Act, governs forward-looking remedies and authorizes injunctive

relief. The Court held that Section 13(b) does not allow for recovery of equitable monetary

remedies. See AMG Capital, 141 S. Ct. at 1347 (“An ‘injunction’ is not the same as an award of

equitable monetary relief”). The Court’s reasoning and holding closely track Judge

                                                    1
         Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 2 of 9




O’Scannlain’s special concurrence in the Ninth Circuit’s decision in AMG Capital, which

Defendants cited in their reply brief in support of their joint motion to dismiss. Dkt. 164 at 2–4.1

       AMG Capital is relevant to the following sections of Defendants’ briefs in support of

their joint motions to dismiss: Defendants’ Memorandum of Law in Support of Their Joint

Motion to Dismiss Plaintiffs’ Federal Law Claims for Lack of Standing, Dkt. 74-1 at 5–7 (“The

States Cannot Obtain Monetary Relief Under Federal Law”); Defendants’ Reply in Support of

Their Joint Motion to Dismiss Plaintiffs’ Federal-Law Claims for Lack of Standing, Dkt. 164 at

1–4 (“Section 16 Of The Clayton Act Does Not Provide for a Disgorgement Remedy”);

Defendants’ Joint Motion to Dismiss Plaintiffs’ State-Law Claims, Dkt. 157 at 2, 5–7, 9–10

(arguing that States are not authorized to assert claims for monetary relief under statutes that

authorize injunctive relief); Defendants’ Reply in Support of Their Joint Motion to Dismiss

Plaintiffs’ State-Law Claims, Dkt. 183 at 1, 7, 21–22 (same).

       A copy of the Supreme Court’s opinion in AMG Capital is attached hereto as Exhibit A.




1
  Further, the Court in its opinion cited FTC v. Abbvie, Inc., 976 F.3d 327 (3d Cir. 2020), leaving
that decision in place as controlling precedent in the Third Circuit. AMG Capital, 141 S. Ct. at
1351. Defendants previously submitted a notice of supplemental authority on Abbvie, which
noted that AMG Capital was pending before the Supreme Court and explained that Abbvie and
AMG Capital concern legal issues similar to those before this Court, namely, what the term
“injunction” authorizes and what remedies are available under provisions granting forward-
looking relief. Dkt. 231.
                                                 2
       Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 3 of 9




Dated: May 5, 2021                                Respectfully submitted,

/s/ Sheron Korpus                                 /s/ Benjamin F. Holt
Sheron Korpus                                     Benjamin F. Holt
Seth A. Moskowitz                                 Adam K. Levin
KASOWITZ BENSON TORRES LLP                        Justin W. Bernick
1633 Broadway                                     HOGAN LOVELLS US LLP
New York, NY 10019                                555 Thirteenth Street, NW
Tel: (212) 506-1700                               Washington, D.C. 20004
Fax: (212) 506-1800                               Telephone: (202) 637-5600
skorpus@kasowitz.com                              benjamin.holt@hoganlovells.com
smoskowitz@kasowitz.com                           adam.levin@hoganlovells.com
                                                  justin.bernick@hoganlovells.com
Counsel for Defendants Actavis Pharma, Inc.       Jasmeet K. Ahuja
and Actavis Holdco U.S., Inc.                     HOGAN LOVELLS US LLP
                                                  1735 Market Street, 23rd Floor
/s/ Steven E. Bizar
                                                  Philadelphia, PA 19103
Steven E. Bizar
                                                  Telephone: (267) 675-4600
John P. McClam
                                                  jasmeet.ahuja@hoganlovells.com
Tiffany E. Engsell
DECHERT LLP                                       Counsel for Defendant Mylan
2929 Arch Street                                  Pharmaceuticals Inc.
Philadelphia, PA 19104
Tel: (215) 994-4000                               /s/ Jason R. Parish
steven.bizar@dechert.com                          Jason R. Parish
john.mcclaim@dechert.com                          Bradley J. Kitlowski
tiffany.engsell@dechert.com                       BUCHANAN INGERSOLL & ROONEY
                                                  PC
Counsel for Defendant Citron Pharma LLC           1700 K Street, NW
                                                  Washington, D.C. 20006
                                                  Tel: (202) 452-7900
                                                  Fax: (202) 452-7989

                                                  Counsel for Defendant Zydus
                                                  Pharmaceuticals (USA), Inc.




                                              3
       Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 4 of 9




/s/ W. Gordon Dobie                              /s/ Roger Kaplan
W. Gordon Dobie                                  Roger Kaplan
WINSTON & STRAWN LLP                             Aaron Van Nostrand
35 W. Wacker Dr.                                 GREENBERG TRAURIG, LLP
Chicago, IL 60601                                500 Campus Drive, Suite 400
Tel: (312) 558-5600                              Florham Park, NJ 07932
Fax: (312) 558-5700                              Tel: (973) 360-7900
WDobie@winston.com                               Fax: (973) 295-1257
                                                 kaplanr@gtlaw.com
Irving Wiesen
                                                 vannostranda@gtlaw.com
LAW OFFICES OF IRVING L. WIESEN,
P.C.
                                                 Counsel for Defendant Dr. Reddy’s
420 Lexington Avenue - Suite 2400
                                                 Laboratories, Inc.
New York, NY 10170
Tel: (212) 381-8774                              /s/ Saul P. Morgenstern
Fax: (646) 536-3185
                                                 Saul P. Morgenstern
iwiesen@wiesenlaw.com
                                                 Margaret A. Rogers
Counsel for Defendant Ascend Laboratories,       Alice C.C. Huling
LLC                                              ARNOLD & PORTER KAYE SCHOLER
                                                 LLP
/s/ Wayne A. Mack                                250 West 55th Street
                                                 New York, NY 10019
Wayne A. Mack
                                                 Tel: (212) 836-8000
Sean P. McConnell
                                                 Fax: (212) 836-8689
Sarah O’Laughlin Kulik
                                                 saul.morgenstern@apks.com
DUANE MORRIS LLP
                                                 margaret.rogers@apks.com
30 S. 17th Street
                                                 alice.huling@apks.com
Philadelphia, PA 19103
Tel: (215) 979-1152
wamack@duanemorris.com                           Laura S. Shores
spmcconnell@duanemorris.com                      ARNOLD & PORTER KAYE SCHOLER
sckulik@duanemorris.com                          LLP
                                                 601 Massachusetts Avenue, NW
Counsel for Defendant Aurobindo Pharma           Washington, DC 20001
USA, Inc.                                        Tel: (202) 942-5000
                                                 Fax: (202) 942-5999
                                                 laura.shores@apks.com

                                                 Counsel for Defendant Sandoz Inc.




                                             4
      Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 5 of 9




/s/ J. Gordon Cooney, Jr.                        /s/ Steven A. Reed
J. Gordon Cooney, Jr.                            Steven A. Reed
John J. Pease, III                               MORGAN, LEWIS & BOCKIUS LLP
Alison Tanchyk                                   1701 Market Street
William T. McEnroe                               Philadelphia, PA 19103
MORGAN, LEWIS & BOCKIUS LLP                      Tel: (215) 963-5603
1701 Market Street                               Fax: (215) 963-5001
Philadelphia, PA 19103                           steven.reed@morganlewis.com
Tel: (215) 963-5000
Fax: (215) 963-5001                              Counsel for Defendant Glenmark
jgcooney@morganlewis.com                         Pharmaceuticals Inc., USA
john.pease@morganlewis.com
alison.tanchyk@morganlewis.com                   /s/ Ryan T. Becker
william.mcenroe@morganlewis.com                  Gerald E. Arth
                                                 Ryan T. Becker
Amanda B. Robinson                               Nathan M. Buchter
MORGAN, LEWIS & BOCKIUS LLP                      FOX ROTHSCHILD LLP
1111 Pennsylvania Avenue, NW                     2000 Market Street, 20th Floor
Washington, D.C. 20004                           Philadelphia, PA 19103
Tel: (202) 739-3000                              Tel: (215) 299-2000
Fax: (202) 739-3001                              Fax: (215) 299-2150
amanda.robinson@morganlewis.com                  garth@foxrothschild.com
                                                 rbecker@foxrothschild.com
Counsel for Defendant Teva Pharmaceuticals
                                                 nbuchter@foxrothschild.com
USA, Inc.
                                                 George G. Gordon
                                                 Julia Chapman
                                                 DECHERT LLP
                                                 2929 Arch Street
                                                 Philadelphia, PA 19104
                                                 Tel: (215) 994-2000
                                                 Fax: (215) 994-2222
                                                 george.gordon@dechert.com
                                                 julia.chapman@dechert.com

                                                 Counsel for Defendant Lannett Company, Inc.




                                             5
       Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 6 of 9




/s/ Edward B. Schwartz                         /s/ Michael Martinez
Edward B. Schwartz                             Michael Martinez
Andrew C. Bernasconi                           Steven Kowal
REED SMITH LLP                                 Lauren Norris Donahue
1301 K Street NW, Ste. 1000                    Brian J. Smith
Washington, D.C. 20005                         K&L GATES LLP
Tel: (202) 414-9200                            70 W. Madison St., Suite 3100
Fax: (202) 414-9299                            Chicago, IL 60602
escshwartz@reedsmith.com                       Tel: (312) 372-1121
abernasconi@reedsmith.com                      Fax: (312) 827-8000
                                               michael.martinez@klgates.com
Nicholas V. Albu
                                               steven.kowal@klgates.com
REED SMITH LLP
                                               lauren.donahue@klgates.com
7900 Tysons One Place, Suite 500
                                               brian.j.smith@klgates.com
McLean, VA 22102
Tel: (703) 641-4200                            Counsel for Defendant Mayne Pharma Inc.
Fax: (703) 641-4340
nalbu@reedsmith.com                            /s/ Robert J. Cleary
                                               Robert J. Cleary
Counsel for Defendant Heritage                 Dietrich L. Snell
Pharmaceuticals Inc.                           David A. Munkittrick
                                               Edward Canter
/s/ John E. Schmidtlein                        PROSKAUER ROSE LLP
John E. Schmidtlein                            11 Times Square
Sarah F. Kirkpatrick                           New York, NY 10036
WILLIAMS & CONNOLLY LLP                        Tel: (212) 969-3000
725 Twelfth Street, N.W.                       rjcleary@proskauer.com
Washington, D.C. 20005                         dsnell@proskauer.com
Tel: (202) 434-5000                            dmunkittrick@proskauer.com
Fax: (202) 434-5029                            ecanter@proskauer.com
jschmidtlein@wc.com
skirkpatrick@wc.com                            Counsel for Defendant Rajiv Malik
Counsel for Defendant Par Pharmaceutical
Companies, Inc.




                                           6
      Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 7 of 9




/s/ James W. Matthews                   Terry M. Henry
James W. Matthews                       Melanie S. Carter
Katy E. Koski                           BLANK ROME LLP
John F. Nagle                           One Logan Square
FOLEY & LARDNER LLP                     130 North 18th Street
111 Huntington Avenue                   Philadelphia, PA 19103
Boston, MA 02199                        Tel: (215) 569-5644
Tel: (617) 342-4000                     Fax: (215) 832-5644
Fax: (617) 342-4001                     THenry@blankrome.com
jmatthews@foley.com                     MCarter@blankrome.com
kkoski@foley.com
jnagle@foley.com                        Counsel for Defendant Apotex Corp.

James T. McKeown
Elizabeth A. N. Haas
Kate E. Gehl
FOLEY & LARDNER LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Tel: (414) 271-2400
Fax: (414) 297-4900
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Steven F. Cherry
April N. Williams
Claire Bergeron
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006
Tel: (202) 663-6000
Fax: (202) 663-6363
steven.cherry@wilmerhale.com
april.williams@wilmerhale.com
claire.bergeron@wilmerhale.com




                                    7
        Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 8 of 9




/s/ Erik T. Koons
John M. Taladay
Erik T. Koons
Stacy L. Turner
Christopher P. Wilson
BAKER BOTTS LLP
700 K Street NW
Washington, DC 20001
Tel: (202) 639-7700
Fax: (202) 639-7890
john.taladay@bakerbotts.com
erik.koons@bakerbotts.com
stacy.turner@bakerbotts.com
christopher.wilson@bakerbotts.com
Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Tel: (215) 640-8500
Fax: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com
Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Tel: (412) 394-7711
Fax: (412) 394-2555
lfouse@clarkhill.com

Counsel for Defendant Sun Pharmaceutical
Industries, Inc.




                                           8
        Case 2:17-cv-03768-CMR Document 236 Filed 05/05/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2021, a copy of the foregoing Notice of Supplemental

Authority in Support of Defendants’ Joint Motions to Dismiss Plaintiffs’ Federal and State-

Law Claims was served on all counsel of record via the Court’s electronic filing system.

                                                   /s/ Benjamin F. Holt
                                                   Benjamin F. Holt




                                               9
